DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10 June 2021 has been entered.
 
Claim Objections
Claims 1, 8-12, and 19-23 objected to because of the following informalities:  
Claim 1 
l.5 “at a lowest pressure rotor stage” is believed to be in error for --at the lowest pressure rotor stage--
l.8 “and fan blades” is believed to be in error for --and the plurality of fan blades--
l.15 “hub; and” is believed to be in error for --hub, and-- 
ll.19-21 “a gearbox location ratio of: gearbox location/engine length a fan tip radius is in a range from 155cm to 200cm, and the gearbox location ratio is in a range from  0.2-0.25” is believed to be in error for --a gearbox location ratio of: gearbox location/engine length is in a range from  0.2-0.25, a fan tip radius is in a range from 155cm to 200cm--
Claims 8-10 substantially repeat several limitations of claim 1
Claim 9 
l.4 “hub; and” is believed to be in error for --hub, and-- 
Claims 11-12 and 20: “an intersection of a leading edge” is believed to be in error for --the intersection of the leading edge--
Claim 19 was not presented on a new line. That is, there appears to be a typographical error where claim 19 is written as a continuation of l.5 of claim 18.
Throughout the claims (e.g., claims 1 and 21-23), the language uses “a range” and “the range” interchangeably and inconsistently. Except for antecedent basis reasons, a single one of the alternatives should be used consistently throughout the claims (“a range” is recommended).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10 and 13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the claim redefines the engine length (previously defined in cl.1) with a broader definition than in claim 1, which renders the claim indefinite because it is unclear whether this is a typographical error or whether Applicant meant to provide a different definition of the engine length. See also 112d discussion below. The repetition also cause antecedent basis issues with “an axial distance”. 
Regarding claim 9, the claim redefines the engine length (previously defined in cl.1) with the same/similar definition as in claim 1, which renders the claim indefinite because it is unclear whether this claim 1. 
Regarding claim 10, the recitation “the turbine is a lowest pressure turbine stage” renders the claim indefinite because it is unclear whether this lowest pressure turbine stage is the same as, or different form the “lowest pressure rotor stage” previously claimed in claim 1. If they are the same, then it is unclear whether the turbine is the lowest pressure turbine/rotor stage or whether the turbine comprises a plurality of stages including a lowest pressure turbine/rotor stage. 
Regarding claim 13, the recitation “the plurality of fan blades comprise a main body portion and a leading edge portion” renders the claim indefinite because it is unclear whether the plurality of fan blades share a single main body portion or whether each of the plurality of fan blades comprises a main body portion. Furthermore, it is unclear whether the leading edge portion is the same as, or different from, the leading edge previously claimed in claim 1.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8-9 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Claims 8-9 substantially repeat limitations from claim 1 upon which they depend. Claim 8 provides a broader definition for engine length than claim 1 and claim 9 provides the same, repeated definition of claim 1. Thus, claims 8-9 are rejected for failing to further limit the subject matter of the claim upon which they depend. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8-14, 16, and 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gray (and Gardner, ENERGY EFFICIENT ENGINE PROGRAM: TECHNOLOGY BENEFIT/COST STUDY, VOLUME II, October 1983, NASA CR-174766) - hereinafter referred to as Gray.
Regarding claim 1, Gray teaches a gas turbine engine (Fig 4.2-6; Engine 4) for an aircraft comprising: 

    PNG
    media_image1.png
    554
    1186
    media_image1.png
    Greyscale

an engine core (Fig 4.2-6) having a core length (Fig 4.2-6 below) and comprising, in continuous downstream axial flow series, a compressor, a combustor, and a turbine (Fig 4.2-6 above); 

    PNG
    media_image2.png
    554
    1204
    media_image2.png
    Greyscale

the turbine comprising a lowest pressure rotor stage (Fig 4.2-6 above) having a row of rotor blades (by definition of turbine rotor stage), the turbine having a turbine diameter at the lowest pressure rotor stage (2 times the turbine radius in Fig 4.2-6 above; interpreted under 112b discussion above); 
a core shaft connecting the turbine to the compressor (Fig 4.2-6 above); 
a fan located upstream of the engine core (Fig 4.2-6 above), the fan comprising a plurality of fan blades (by definition of fan in the current context) extending from a hub (Fig 4.2-6 above), the hub and fan                         
                            π
                            ×
                             
                        
                    Fan tip radius2 in Fig 4.2-6 above) and a fan tip radius (Fig 4.2-6 above); and 
a gearbox (GB in Fig 4.2-6 above) that receives an input from the core shaft and outputs drive to the fan so as to drive the fan at a lower rotational speed than the core shaft (Fig 4.2-6), wherein: 
the gas turbine engine has an engine length (Fig 4.2-6 above) and a gearbox location (GBx in Fig 4.2-6 above) relative to a forward region of the fan (Fig 4.2-6), the engine length is defined as an axial distance between an intersection of a leading edge of one of the plurality of fan blades and the hub  and a mean radius point of a trailing edge of one of the rotor blades of the lowest pressure rotor stage of the turbine (Fig 4.2-6 above), 
wherein a gearbox location ratio of: 
gearbox location /engine length -2-Application No. 16/423,632
	is in a range from 0.2 - 0.25 (using flowpath geometry of Fig 4.2-6 and fan diameter of 341.8cm from Table 4.2-II, engine length is                         
                            ≈
                            
                                
                                    
                                        
                                            38.7
                                        
                                        
                                            15.25
                                        
                                    
                                    ×
                                    
                                        
                                            341.8
                                        
                                        
                                            2
                                        
                                    
                                     
                                    ≈
                                
                            
                        
                     434cm and gearbox location is                         
                            ≈
                            
                                
                                    
                                        
                                            7.75
                                        
                                        
                                            15.25
                                        
                                    
                                    ×
                                    
                                        
                                            341.8
                                        
                                        
                                            2
                                        
                                    
                                     
                                    ≈
                                
                            
                        
                     87cm; therefore gearbox location ratio is                         
                            ≈
                            
                                
                                    
                                        
                                            87
                                        
                                        
                                            434
                                        
                                    
                                    ≈
                                
                            
                             
                            0.2
                        
                    );
	wherein a fan tip radius is in a range from 155 cm to 200 cm (                        
                            
                                
                                    341.8
                                
                                
                                    2
                                
                            
                            =
                             
                        
                    170.9cm) and the engine length is in a range from 390 cm to 470 cm (434cm as discussed above); and 
wherein an engine area ratio of: 
                
                    
                        
                            t
                            h
                            e
                             
                            f
                            a
                            n
                             
                            f
                            a
                            c
                            e
                             
                            a
                            r
                            e
                            a
                        
                        
                            t
                            h
                            e
                             
                            t
                            u
                            r
                            b
                            i
                            n
                            e
                             
                            d
                            i
                            a
                            m
                            e
                            t
                            e
                            r
                            ×
                            t
                            h
                            e
                             
                            c
                            o
                            r
                            e
                             
                            l
                            e
                            n
                            g
                            t
                            h
                             
                        
                    
                     
                
            
is in the range from 1.7 to 3                         
                            (
                            
                                
                                    π
                                    ×
                                    
                                        
                                            
                                                
                                                    341.8
                                                
                                                
                                                    2
                                                
                                            
                                        
                                        
                                            2
                                        
                                    
                                
                                
                                    
                                        
                                            5.3
                                        
                                        
                                            15.25
                                        
                                    
                                    ×
                                    341.8
                                    ×
                                    
                                        
                                            28.7
                                        
                                        
                                            15.4
                                        
                                    
                                    ×
                                    
                                        
                                            341.8
                                        
                                        
                                            2
                                        
                                    
                                
                            
                            ≈
                            2.4
                        
                    ).
Regarding claim 8, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the engine length is defined as an axial distance between the forward region of the fan and a rearward region of the turbine (interpreted under 112b discussion above; taught in Fig 4.2-6 as discussed above).
Regarding claim 9, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the turbine comprises a lowest pressure turbine stage having a row of rotor blades, 
Regarding claim 10, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the turbine is a lowest pressure turbine stage of a plurality of turbine stages provided in the engine core (interpreted under 112b discussion above; taught in Fig 4.2-6 as discussed above).
Regarding claim 11, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the gearbox location is defined as the axial distance between: 

    PNG
    media_image2.png
    554
    1204
    media_image2.png
    Greyscale

the intersection of the leading edge of one of the plurality of fan blades and the hub; and 
a centre plane of the gearbox, the centre plane being at an axial midpoint between a front face of a most forward gear mesh of the gearbox and a rear face of a most rearward gear mesh of the gearbox (Fig 4.2-6 above).
Regarding claim 12, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the gearbox is an epicyclic gearbox comprising a ring gear (p.50 para.2), and wherein the gearbox location is measured as the axial distance between: 

    PNG
    media_image2.png
    554
    1204
    media_image2.png
    Greyscale

the intersection of the leading edge of one of the plurality of fan blades and the hub; and 
a centre plane of the ring gear, the centre plane intersecting an axial centre point of the ring gear (the centre plane of the ring gear being the center plane of the gearbox, Fig 4.2-6 above).
Regarding claim 13, Gray teaches all the limitations of the claimed invention as discussed above. 


    PNG
    media_image3.png
    554
    1186
    media_image3.png
    Greyscale

Gray further teaches the plurality of fan blades comprise a main body portion and a leading edge portion (Fig 4.2-6 above);

Regarding claim 14, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the plurality of fan blades are formed at least partly from a composite material (p.27 section 4.1.5.7 para.1).
Regarding claim 16, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the plurality of fan blades are formed at least partly from a metal or metal alloy (p.27 section 4.1.5.7 para.1).
Regarding claims 21-23, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the engine area ratio is in the range from 1.9 to 3.0 (claim 21), 2.0 to 3.0 (claim 22), and 2.1 to 2.7 (claim 23) (the engine area ratio being 2.4 in Gray as discussed above, see claim 1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gray in view of Bomzer 20150240725.
Regarding claim 18, Gray teaches all the limitations of the claimed invention as discussed above. Gray further teaches the gas turbine engine has a centre of gravity position measured relative to the fan (all structures comprising a centre of gravity including the turbofan of Gray, which may be measure relative to any other structure on the turbofan including the fan). 
Gray does not teach a centre of gravity position ratio of: 
a centre of gravity position / the engine length

However, Bomzer teaches an ideal centre of gravity position ratio being in the range of 0.43 to 0.6 (0.25-0.65 containing the claimed range; 1 - 0.75 = 0.25, 1 - 0.35 = 0.65; Fig 1, Table 1, [0056]).  Bomzer uses several strategies to achieve this including varying the weight, size, and density of various components (compressor, fan, gear ratio, casing, turbine, etc.; [0004, 0046], e.g., by material selection).

    PNG
    media_image4.png
    605
    765
    media_image4.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strategies of Bomzer to place the centre of gravity in the desirable positions taught by Bomzer for the gas turbine engine of Gray in order to increase propulsive efficiency and reduce mounting structure requirements (Bomzer, [0062]).
Regarding Claim 19, Gray in view of Bomzer teaches all the limitations of the claimed invention as discussed above. 

That is, as discussed above, Bomzer teaches an ideal centre of gravity position ratio being in the range of 0.45 to 0.6 (0.25-0.65 containing the claimed range; 1 - 0.75 = 0.25, 1 - 0.35 = 0.65; Fig 1, Table 1, [0056]).  Bomzer uses several strategies to achieve this including varying the weight, size, and density of various components (compressor, fan, gear ratio, casing, turbine, etc.; [0004, 0046], e.g., by material selection).
As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strategies of Bomzer to place the centre of gravity in the desirable positions taught by Bomzer for the gas turbine engine of Gray in view of Bomzer in order to increase propulsive efficiency and reduce mounting structure requirements (Bomzer, [0062]).
Regarding Claim 20, Gray in view of Bomzer teaches all the limitations of the claimed invention as discussed above. Gray in view of Bomzer as discussed so far, does not teach the centre of gravity position may be defined as the axial distance between the intersection of the leading edge of one of the plurality of fan blades and the hub, and the centre of gravity of the gas turbine engine.
However, Bomzer further teaches the centre of gravity position may be defined as the axial distance between the intersection of the leading edge of one of the plurality of fan blades and the hub, and the centre of gravity of the gas turbine engine (Fig 1).
As discussed above, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the strategies of Bomzer to place the centre of gravity in the desirable positions taught by Bomzer for the gas turbine engine of Gray in view of Bomzer in order to increase propulsive efficiency and reduce mounting structure requirements (Bomzer, [0062]).

Response to Arguments
Applicants arguments filed 10 June 2021 have been carefully considered but are not persuasive or are moot because the arguments do not apply to the new combination of references being used in the current rejection, necessitated by Applicant’s Amendment. However, to the extent possible, Applicant’s arguments were addressed in the rejections above at the relevant locations. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE SEBASCO CHENG whose telephone number is (469)295-9153.  The examiner can normally be reached on 0800-1600 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on 5712724828.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.                                                                                                                                                                                           

/STEPHANIE SEBASCO CHENG/Examiner, Art Unit 3741